In an action by the indorsee of a bill of exchange against the exceptor, the latter cannot call the drawer as a witness to disprove the plaintiff’s right of recovery, by showing that the bill and a former promissory note were given for the same debt, the note having been paid; but the court will go great lengths in receiving evidence in the ease of frauds.S UR bill of exchange, by endorsee against the acceptor. Pleas payment.It appeared in evidence, that on the 6th Marchl876, the defendant gave his promissory note to John Antill for 1581. New York currency, payable on demand, which was afterwards indorsed to the plaintiff; and that on the 4th April 1776, Antill,who lived in New York, drew a bill on the defendant for the like sum, payable on sight to Michael Conner or order, who on the succeeding day indorsed it to the plantiff, and which the defendant afterwards accepted on the 23d August following. The plaintiff instituted a suit against the defendant in the Court of Common Pleas of Philadelphia county, to December term 1782, and on the 15th September following, the same was fully paid to his attorney.The defendants counsel cited 5 Term Rep. 579, Bspin. 85, that it admits of a question, how far a man who has set his name to a negotiable instrument, can be called as a witness, to disprove the holder’s right of action on it; and Lord Kennon has often overruled objections of that kind, in similar cases. One has been suffered to explain his own deed. 1 Term Rep. 300, 301. Bills or notes indorsed after they are over due, afford strong ground of suspicion, and are to he considered as bills or notes newly drawn by the indorses. They are left to*18are left to the jury on slight circumstances, and the maker of a note is entitled in such a case to go into evidence, to . show that the note was paid, as between him and the payee. 3 Term Rep. 80, 81.The court declared their opinion, that this case seemed to be within the rule as restrained in 3 Term Rep. 34, 36, but avoided giving any decided judgment thereon, and declared, that in the case of frauds* they would go great lengths in the admission of evidence. In the present instance they thought the testimony might be spared, unless strong evidence was adduced on the part of the plaintiff.The counsel at length agreed that the answers of Antill should be read, and Mr. Conner be sworn as a witness ; but after hearing Antill’s testimony, the plaintiff declined examining his witness, and became nonsuit. In a case of fraud, one may be a witness to invalidate his own deed. 2 Atky, 228_